ORDER

The parties jointly file a “Notice of Entry of Final Judgment” and request that the court dismiss Genentech, Inc.’s appeal 05-1285 of the November 30, 2004 decision of the Patent & Trademark Office Board of Patent Appeals & Interferences in Genentech, Inc. v. Chiron Corp., Interference No. 105,048. We treat the parties’ submission as a joint motion to dismiss 05-1285.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The unopposed motion to dismiss is granted.*
(2) Each side shall bear its own costs.

 We note that the parties request that this dismissal be without prejudice; however, it is not the practice of this court to dismiss with or without prejudice.